         Case 2:20-cv-00166-APG-VCF Document 164 Filed 08/02/21 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 BARBARA HEINRICH AND GREGORY                          Case No.: 2:20-cv-00166-APG-VCF
   HEINRICH,
 4                                                     Order Granting Defendants’ Motion in
        Plaintiffs                                                Limine No. 8
 5
   v.                                                               [ECF No. 136]
 6
   ETHICON, INC.; ETHICON LLC; and
 7 JOHNSON & JOHNSON,

 8          Defendants

 9         The defendants move to exclude evidence about the recall of Boston Scientific’s

10 Protogen device. ECF No. 136. The plaintiffs respond that if I exclude the testimony of the

11 defendants’ expert, Timothy Ulatowski, and all other evidence pertaining to the section 510(k)

12 process, then they do not oppose excluding evidence of the recall of Protogen. ECF No. 152. I

13 excluded Ulatowski and all evidence relating to the section 510(k) process. ECF No. 160.

14         I THEREFORE ORDER that the defendants’ motion in limine No. 8 (ECF No. 136) is

15 GRANTED.

16         DATED this 2nd day of August, 2021.

17

18
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23
